Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 13 June 2022.

The application has been amended as follows: 
Delete claims 1, 8, 11 and 17 and replace as follows:
	--1.	A panel for an active laminar flow control arrangement, comprising: 
a longitudinal wall extending between a first end and a second end of the panel and extending between a first side and a second side of the panel; 
a division wall extending from the longitudinal wall and extending between the first end and the second end;
a first plurality of apertures disposed along the division wall; and
a second plurality of apertures disposed along a perimeter of the panel,
wherein the panel is a single, monolithic piece.
8.	The panel for an active laminar flow control arrangement of claim 1, further comprising a third plurality of apertures disposed in the longitudinal wall between the division wall and the second division wall.
11.	An active laminar flow control arrangement, comprising:
an outer skin having an inner surface, an outer surface, and a perforated area;
a panel coupled to the inner surface; and
a first plurality of adhesive fasteners adhered to the inner surface of the outer skin and extending through the panel;
wherein the panel comprises:
a longitudinal wall extending between a first end and a second end of the panel and extending between a first side and a second side of the panel; and
a division wall extending from the longitudinal wall and extending between the first end and the second end.
17.	The active laminar flow control arrangement of claim 11, further comprising:
	a structural support arrangement comprising a stiffener disposed at the inner surface of the outer skin; and
a second plurality of adhesive fasteners adhered to the stiffener and extending through the panel. —
Cancel claims 6, 7, 10 and 15.
Add claims 21 and 22 as follows:
--21.	The panel for an active laminar flow control arrangement of claim 1, further comprising a plurality of indentations formed into the panel and disposed along the division wall, wherein each indentation extends from the longitudinal wall and intersects the division wall. 
22.	The panel for an active laminar flow control arrangement of claim 21, wherein each aperture of the first plurality of apertures is located in a bottom wall of each of the indentations, each aperture of the first plurality of apertures is sized to receive a fastener for coupling the panel to an adjacent structure. --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a panela for an active laminar flow control arrangement as claimed comprising longitudinal and division walls as claimed a first plurality of apertures along the division wall and a second plurality of apertures disposed along the perimeter of the panel wherein panel is a monolithic panel or an active laminar flow as claimed comprising an outer skin, a panel as claimed coupled to the outer skin and a plurality of adhesive fasteners adhered to the inner surface of the outer skin and extending through the panel or a method of installing a laminar flow control arrangement as claimed comprising the steps of disposing a sealant over an end of a division wall of a panel, coupling two pluralities of adhesive fasteners as claimed and disposing the panel over the pluralities of fasteners as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644